Title: George Mercer to John Savage, 8 November 1755
From: Mercer, George
To: Savage, John



[Williamsburg, 8 November 1755]
To Captain John Savage.

You will receive by Colonel Eyre £45 for Recruiting; and you are allowed a further day, until the 25th of December, for that Service; at which time it is expected you will, without fail, repair to your Rendezvous at Alexandria, with what men you can raise. You may assure all Deserters from the Regiment, that if they will surrender themselves to you, or return immediately to their Duty, they shall be pardoned; if not, they will be taken up and punished as Deserters. I am &c.

G:M. aid de camp.
Williamsburg November 8th 1755    

